

[web4.jpg]


Web4 Confidential
 
WEB4 DISTRIBUTOR AGREEMENT


Distributor:
Research Engineers Ltd.
ID Number:
RAOO-006-0605


 
This document, including all attached Exhibits (“Agreement”) sets forth the
terms and conditions between Web4 (“WEB4”) and software Distributor Research
Engineers Ltd. (“Distributor”) under WEB4’s Distributor Program. Terms and
conditions concerning Products offered, discounts, pricing, and other related
items are delineated for each WEB4 Product in the attached Exhibits.


1. Appointment. Upon written acceptance of the appointment, Distributor agrees
to the terms and conditions of this Agreement. Distributor is authorized to
resell WEB4 products (“Products”) as described in the attached Exhibits.
Distributor’s appointment shall be on an exclusive basis within the Territory
(as defined in Section 2 below).


2. Scope of Agreement. This Agreement permits Distributor to resell WEB4’s
licensed Products identified in the attached Exhibit B. Distributor's area of
responsibility is the Territory defined in the attached Exhibit A. Distributor
shall sell to customers who purchase Products for their own internal use
(“End-Users”).


3.  Obligations. Distributor agrees to: (a) maintain an adequate staff of
trained sales and technical personnel to effectively market all Products and
ensure customer satisfaction; (b) conduct sales training for Distributor's
personnel to increase knowledge of all Products and cooperate with WEB4 in any
Product education programs which may be established; (c) not resell to End-Users
Products purchased specifically for demonstration purposes; (d) conduct its
business affairs with WEB4 and with customers and potential customers of the
Products in accordance with the highest ethical standards;, (e) use all
reasonable efforts to ensure that the End-User receives a Warranty Statement, a
Warranty Registration Card, License Agreement, User's Guide or any appropriate
accompanying material with the Products; and (f) provide End-User training,
first level technical support, quality and assurance. Distributor shall not act
or perform, or permit any of its employees, agents, or other representatives to
act or perform in any manner which could disparage or otherwise reflect
negatively on the reputation of WEB4 or the Products.


4. Term of Agreement. This Agreement is effective on the date last executed
below by the parties and shall terminate one (1) year thereafter unless
terminated sooner pursuant to the provisions of this Agreement. Thereafter, this
Agreement will automatically be renewed for subsequent one (1) year term(s)
unless either party elects to terminate the Agreement upon 60 days prior written
notice prior to expiration of the then-current term.


5. Prices and Payment Terms. The list prices for Products available under this
Agreement are specified in the price-list of WEB4 and set forth on Exhibit B
hereto. Distributor’s discounts are mentioned in Exhibit B of this Agreement.
Distributor shall purchase Products at WEB4’s Distributor prices and terms which
are in effect at the time the order is received from Distributor. WEB4 will not
announce to the public a price change for thirty (30) days after announcement to
Distributor. The quoted pricing for the Distributor remains in effect for the
period this Agreement is in effect and WEB4 shall not increase the price of the
Products mentioned in this Agreement within the term of this Agreement;
provided, however, that, upon at least 90 days prior written notice prior to the
expiration of the then-current term, WEB4 shall have the right to increase the
price of the Products mentioned in this Agreement effective for the subsequent
term, if any. The annual maintenance fee on the licenses will be free for the
first year following the date of purchase and thereafter shall be purchased
separately. Pricing discounts for annual maintenance is listed in Exhibit B. Any
discounts to be applied to the software and services sold by the Distributor are
listed in Exhibit B of this Agreement.
 
6. Marketing Programs. During the term of this Agreement, Distributor shall
implement certain special marketing programs to market WEB4’s Products. The
marketing programs shall include, but are not limited to, the creation of
brochures, marketing materials and promotions. WEB4 shall also implement
marketing programs and promotions of the Products at its own cost and shall
provide Distributor with assistance in terms of content, message and position
for Distributor’s marketing efforts.


7. Purchase Orders. Distributor’s purchase orders (“Orders”) may be placed by
means of telephone, fax, mail or e-mail. All shipping and handling to end-users,
all taxes and all additional costs associated thereto shall be assumed and
provided for by Distributor. A written Order shall be required by WEB4 prior to
shipment. The Orders must provide the following information: (a) Distributor's
identification number which has been assigned by WEB4; (b) identification of the
Products by quantity, part number, and description; (c) whether installation or
service is required; (d) the Product prices and installation or service rates,
if applicable; and (e) all customer contact information. ONLY THE TERMS AND
CONDITIONS OF THIS AGREEMENT SHALL APPLY REGARDLESS OF THE TERMS AND CONDITIONS
CONTAINED IN ANY ORDER.


No Order shall be effective unless and until it is accepted by WEB4. Acceptance
shall be indicated by assignment of a shipment date or execution of shipment if
the Order is placed by telephone, fax, or mail. WEB4 reserves the right to
decline any Order that may be in violation of Federal export laws in effect at
the time of Order. Orders that are received during the term of this Agreement
may be delivered outside the term of this Agreement.


-1-

--------------------------------------------------------------------------------


WEB4 may refuse to accept any Order, cancel any accepted Order, or delay
shipment of any Products or suspend service if Distributor becomes delinquent in
payment for more than thirty (30) days or fails to meet any credit, financial,
or other material obligation under this Agreement. Refusal to accept an Order,
cancellation of an Order or delay of shipment of a Product for the foregoing
reasons shall not be construed as a termination or breach of this Agreement by
WEB4 and shall in no event cause any liability to WEB4.


8. Purchase Order Changes. Distributor may change any Order by providing written
notice to WEB4 prior to shipment; however, Distributor understands that any
change in Product configuration or part number may result in rescheduling of
shipment in accordance with WEB4’s then current manufacturing lead time.


Distributor may request acceleration of any schedule date. Such request may be
granted depending upon availability of the Product.


9. Product Revisions. WEB4 reserves the right to modify, add, or eliminate
Products which are available under this Agreement at any time with at least
sixty (60) days’ prior written notice to Distributor. Distributor shall have no
claim against WEB4 for failure to furnish Products previously supplied.


10. Delivery. Title to software Products and documentation remain with WEB4. The
delivery is to be via electronic means and electronic media shall be provided to
the Distributor. If any conditions arise which prevent compliance with delivery
schedules, WEB4 shall not be liable for any reasonable associated delay in
delivery. WEB4 shall use all reasonable efforts to notify Distributor of any
anticipated delay in delivery.


11. Payment. Distributor shall report all current sales activities as and when
they occur. Distributor agrees to issue WEB4 an Order for all sales of the
Products based upon the list Products’ prices set forth in Exhibit B so that all
gross revenues are booked through WEB4. Distributor agrees to send detailed
Orders to WEB4, itemizing the Product, list price, quantity, discount with the
total reflecting the “net amount due after discounts”. Distributor shall remit
the “net amount due” to WEB4.


12. Software and Documentation. Distributor agrees to: (a) ensure that each
customer receives WEB4 license terms and conditions; (b) refrain from copying
any portion of the software Products or related documentation; (c) refrain from
loaning, renting, or otherwise transferring any use or possession of any
software Product or related documentation to any third party; (d) use
commercially reasonable efforts to protect WEB4’s copyrights, trademarks, trade
secrets and other proprietary data; and (e) promptly report to WEB4 any
infringements or misuse of WEB4 information or property of which Distributor
becomes aware.


13. Warranties. WEB4 hereby warrants that: (a) it is the owner of the Products
and/or has the right to enter into this Agreement; (b) the media on which WEB4
delivers the Products is free of defects in material and workmanship, and will
remain so with reasonable use and care for a period of thirty (30) days after
shipment; and (c) that the Products shall substantially conform to their users
manuals for a period of a year. WEB4’s sole obligation under this warranty
period shall be limited to using its best efforts to correct such defects and
supply a corrected version of the Products as soon as practical after the
customer has notified WEB4 of such defects. WEB4 does not warrant that: (i) use
of the Products shall be error-free or uninterrupted; or (ii) functions
contained in the Products shall operate in conjunction with other software use
by End-User.


The warranties set forth in this Section are expressly subject to the
limitations set forth in Section 14 of this Agreement.


14. Limitation of Liability. THE FOREGOING EXPRESS WRITTEN MANUFACTURER'S
WARRANTIES AND REMEDIES ARE EXCLUSIVE AND ARE IN LIEU OF ANY OTHER WARRANTIES OR
REMEDIES, EXPRESS, IMPLIED, OR STATUTORY, INCLUDING THE IMPLIED WARRANTY OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER PARTY OR ANY THIRD PARTY FOR ANY CONSEQUENTIAL,
INDIRECT, OR INCIDENTAL DAMAGES, INCLUDING, BUT NOT LIMITED TO, LOSS OF
GOODWILL, AND/OR INTERFERENCE WITH BUSINESS RELATIONSHIPS, EVEN IF ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES. WEB4 SHALL NOT BE LIABLE BECAUSE THE PRODUCTS
OR ANY DEFECT THEREIN CAUSED ANY DAMAGE TO OR FAILURE OF OTHER EQUIPMENT WITH
WHICH THE PRODUCTS ARE USED. THE FOREGOING LIMITATION OF LIABILITY SHALL NOT
APPLY TO THE EXTENT THAT IT IS ILLEGAL OR UNENFORCEABLE UNDER APPLICABLE LAW.


15. Installation, Service and Training. WEB4 shall provide installation,
consulting, and training service on a subcontract basis in accordance with the
attached Exhibits. WEB4 shall provide basic training and support to Distributor
at no additional cost. Basic training to the Distributor includes one day of
training per year. The technical support shall be in accordance with the
maintenance agreement and shall only be provided if the annual maintenance has
been purchased. WEB4 shall provide basic technical support for the features that
are already available in the Products listed in the Exhibit B to include bug
fixes and only the planned upgrades. Any special consulting, training or seminar
expense and fees shall be paid by the Distributor.


16. Sales Support. WEB4 will put the reasonable effort to satisfy the
Distributor with the bug fixes and issue resolution. If the customer returns the
Product within a “cooling off” period of 30 days, Distributor will receive a
full refund from WEB4 for the return of the Product.


17. Evaluation Copy. WEB4 shall provide maximum of 10 evaluation licenses (to be
renewed every six months) to the Distributor for sales demonstrations.


18. Taxes. WEB4 shall be responsible for any applicable taxes levied by any
United States jurisdiction on the payments made by customers to WEB4 hereunder.
Distributor shall be responsible for any applicable taxes levied by
Distributor’s country on any applicable payments made by WEB4 to Distributor
hereunder. Additionally, Distributor shall be solely responsible for any
federal, state and local taxes or duties levied upon Distributor by any state
and/or country where the Products are re-sold by Distributor.


19. Export. Distributor may only distribute WEB4’s software Products for use
outside the Territory with prior written consent from WEB4 where (a) export or
re-export, directly or indirectly, is not restricted by United States law or
regulations, and (b) the software Products are protected by the copyright law.  


-2-

--------------------------------------------------------------------------------


20. Indemnification. Subject to the provisions of Section 14 of this Agreement,
if any third party claims that a Product infringes its rights, WEB4 shall
indemnify and hold Distributor, its officers, directors, stockholders,
employees, representatives, agents, affiliates, successors and assigns (each a
“Distributor Indemnified Party”) harmless from any claims, actions, causes of
action, costs, deficiencies, taxes, penalties, fines, liabilities, damages or
other losses or expenses, judgments or settlements, including costs and
reasonable attorneys' fees (collectively, “Losses”), resulting from the claim,
provided that such Distributor Indemnified Party promptly notifies WEB4 in
writing of the claim and permits WEB4 to take over the defense (provided that
WEB4 agrees in writing to be responsible for all Losses relating to such
defense). WEB4 shall have the right to defend, compromise, or settle the claim
at its sole expense, and Distributor agrees to provide all available
information, assistance, and authority to enable WEB4 to do so, provided WEB4
reimburses Distributor for such activity. Distributor shall have no authority to
settle any claim on behalf of WEB4. WEB4 may also at its expense: (a) substitute
a comparable non-infringing Product; (b) modify the Product to make it
non-infringing; (c) obtain a right for continued use or resale of the Product;
or (d) if the above are impractical, and continued use or resale of the Product
is enjoined, buy back from Distributor all such Products remaining in
Distributor’s possession inventory at the original purchase price. If such
Products have been used, WEB4 shall buy back all such Products at the original
purchase price less depreciation. This indemnification does not apply to claims
resulting from modifications to the Products or claims resulting from
integration of the Products with other third party products.


Distributor indemnifies and shall hold WEB4, its officers, directors,
stockholders, employees, representatives, agents, affiliates, successors and
assigns, harmless against any Losses caused in whole or in part by Distributor's
active, passive, or willful negligence or other acts.


WEB4 indemnifies and shall hold the Distributor Indemnified Parties harmless
against any Losses caused in whole or in part by WEB4's active, passive, or
willful negligence or other acts.


21. Maximum Liability. Except for the Indemnification provisions of Section 20,
WEB4’s maximum liability for damages shall be limited to the license fees paid
by Distributor under this Agreement for the particular WEB4 Product which caused
the damages.


22. Assignment. WEB4 may assign its rights under this Agreement. Distributor
shall be given written notification of any such assignment. Distributor may not
assign any rights under this Agreement without WEB4’s prior written consent,
which consent shall not be unreasonably withheld.


23. Enforcement of Provisions. The failure of either party to enforce, at any
time, any of the provisions hereof, shall not be construed to be a waiver of the
right of such party thereafter to enforce any such provision.


24. Relationship of the Parties. Distributor is an independent contractor and
has no power, right or authority to bind WEB4 or to assume or to create any
obligation or responsibility, express or implied, on behalf of WEB4. Nothing
stated in this Agreement shall be construed as creating a partnership
relationship between Distributor and WEB4, or as creating the relationships of
employer and employee, or creating a fiduciary relationship between the parties,
or principal and agent between the parties hereto. The parties agree that this
is a product supply and software license agreement only, and not a franchise or
other agreement.


25. Termination. This Agreement may be terminated with or without cause by
either party upon ninety (90) days prior written notice to the other party. In
the event Distributor terminates the Agreement, payment for all outstanding sums
is immediately due and payable by Distributor to WEB4 upon termination.


WEB4 shall not be liable in any manner on account of the termination of this
Agreement, except that Product warranty shall survive termination. Except as
otherwise provided, WEB4 may terminate this Agreement without liability in the
event that Distributor is in default of any material obligation, duty, or
responsibility under this Agreement and such default continues unresolved for a
period of ten (10) days after written notice or recurs following written notice
and cure.


This Agreement shall automatically terminate without notice in the event that
any of the following occur: (a) a receiver is appointed for Distributor or its
property; (b) Distributor becomes insolvent or unable to pay its debts or makes
an assignment for the benefit of its creditors; (c) proceedings are commenced by
or for and/or against Distributor under any bankruptcy, insolvency or debtors
relief law and such proceeding continues undismissed or unstayed for 120 days;
or (d) Distributor is liquidated or dissolved.


Each party hereto agrees to notify the other promptly following any change in
control of such party including details on the nature of the change. Upon
termination of this Agreement, Distributor shall cease to use any WEB4
trademark, trade names and marks.


26. Force Majeure. Neither party shall be liable to the other for delays in
performing any obligations under this Agreement except the obligation to make
payment, due to circumstances beyond its reasonable control, including but not
limited to, revolutions, insurrections, riots, wars, acts of enemies, national
emergency, strikes, floods, embargo, inability to secure materials or
transportation and acts of God or governmental authorities.


27. Notices. All notices, which either party may be required or desire to give
the other party shall be given by registered carrier, second-day delivery to the
other party at its respective address or by facsimile with confirmation of
transmission and receipt. Notices shall be deemed to be received on the second
business day following the date of mailing or on the date of the facsimile
transmission, provided that the notice is received prior to 5:00 P.M Pacific
Standard Time.


28. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of India, exclusive of choice of law statutes. Both
parties agree to submit exclusively to the personal jurisdiction of the
applicable courts located in Kolkata, India. WEB4 and Distributor exclude the
United Nations Convention on Contracts for the International Sale of Goods from
this Agreement and any transaction between them that may be implemented in
connection with this Agreement.


29. Judicial Interpretation. Any provisions in this Agreement which are found to
be prohibited by law shall be ineffective to the extent of such prohibition
without invalidating the remaining provisions.


30. Compliance with Laws and Regulations. Both parties shall comply with all
applicable federal, state, and local laws, rules, regulations, and executive
orders. Distributor shall be responsible for obtaining all permits, licenses, or
certificates required by any regulatory body for resale or use of the Products.


31. Attorney's Fees. The prevailing party of any action arising between the two
parties in connection with this Agreement shall be entitled to reasonable
attorney's fees and all costs of proceedings incurred in enforcing this
Agreement in addition to any other amount of recovery ordered by the court.


-3-

--------------------------------------------------------------------------------


32. Proprietary Information. WEB4 considers this entire Agreement, along with
its Exhibits describing the discounts and other terms, to be WEB4 proprietary.
Distributor agrees not to disclose this Agreement and all other related
information to any other third party, except to government agencies requiring
such information.


33. Modifications. Except, as otherwise provided, all modifications of this
Agreement must be in writing and signed by an authorized representative of each
party.


34. Complete Agreement. This document and the Exhibits listed below and attached
to this Agreement contain the complete and exclusive agreement between the
parties, and supersede all other prior or contemporaneous written or oral
communications between the parties relating to the subject matter hereof.


WEB4
 
DISTRIBUTOR:
Address:
 
Address:
22700 Savi Ranch Pkwy.
         
Yorba Linda, CA 92887
   
Telephone: (714) 974-2500
 
Telephone:
Facsimile: (714) 974-4771
 
Facsimile:
 
/s/
 
 
/s/
Signature
Date  
Signature
Date
 
 
   
Name of Signer (Type or Print)
 
Name of Signer (Type or Print)
 
 
   
Title of Signer (Type or Print)
 
Title of Signer (Type or Print)

 

 

-4-

--------------------------------------------------------------------------------





EXHIBIT A




TERRITORY: Distributor’s territory for Web4 is for the countries of India,
Malaysia, Bangladesh, Nepal, Thailand, Myanmar, Philipines, Vietnam and
Indonesia. Distributor may not participate in Web4’s Distributor Program in any
territory other than the foregoing without the prior written consent of Web4.











 


WEB4:
 
DISTRIBUTOR:
           
Initials of Authorized Person
 
Initials of Authorized Person
     
Date
 
Date




-5-

--------------------------------------------------------------------------------




EXHIBIT B


WEB4 Products, Discounts and Other Terms




1. PRODUCTS. Distributor shall have the following WEB4 products available for
resale. Distributor may request other WEB4 products be added to this list as
they become available. Please refer to the updated Product Price List for an
up-to-date listing of all WEB4 products and services.


Product Name: eReview       Platform(s): All supported in the product


2. DISTRIBUTOR’S DISCOUNT:


Distributor shall receive a discount on a mutually agreed upon price structure
for the Territory.




3. TECHNICAL AND SALES SUPPORT
 
(a) Representatives: The Technical Support Representative will be available to
address Products covered by this Agreement during the hours and time zone
indicated in the section 4 of this Exhibit B. The Marketing/Sales Representative
is the Distributor’s contact for marketing and sales activities and the Order
Processing Representative is the Distributor contact for information pertaining
to any orders placed.


(b) Product Problem Fixes: Distributor agrees to provide WEB4 written notice of
all problems found in WEB4 Products listed in this Exhibit and submitting it to
the representative listed in this Exhibit. WEB4 agrees to use reasonable efforts
to resolve problems in WEB4 Products taking into consideration the seriousness
of the problem and the impact upon the End User. The “Software License,
Maintenance and Service Agreement” shall govern the maintenance activities
between the Distributor, customer and WEB4.


(c) Enhancement Requests: For all Enhancement Requests by Distributor, WEB4
shall either provide Distributor with an estimated schedule for the addition of
the Enhancement Request to the Product at no charge or advise Distributor if
such Enhancement Request represents a special development effort and Distributor
may request such Enhancement Request at a mutually agreed upon cost and
schedule. Such Enhancement Request will be made to the Sales/Marketing
Representative in this Exhibit.

-6-

--------------------------------------------------------------------------------



4. Authorized Representatives for WEB4 and Distributor.


WEB4’s representatives will be:



 
Name
Phone
Fax
E-Mail
For Technical Support
Aman Bhullar
(714) 685-6464
(714) 974-4771
 
Support Hours: 8:00am PST - 5:00pm PST
Time Zone: Pacific Standard Time (PST)
Marketing/Sales
Aman Bhullar
(714) 685-6464
(714) 974-4771
 
For Order Processing
Aman Bhullar
(714) 685-6464
(714) 974-4771
 
Distributor representatives will be:
For Technical Support
       
Marketing/Sales
       
For Administration and Payables
       



5. Distributor Number. Distributor’s reference Number is RAOO-006-0605.
Distributor must refer to this reference Number in all correspondence as well as
while placing orders with WEB4.




WEB4:
 
DISTRIBUTOR:
     
Initials of Authorized Person
 
Initials of Authorized Person
     
Date
 
Date




 
-7-

--------------------------------------------------------------------------------













